SUMMARY ORDER
Petitioner-Appellant Abdulmalik Sanni appeals from the judgment, dated April 30, 2003, of the U.S. District Court of the Eastern District of New York (Ross, J.) denying his petition for the issuance of a writ of habeas corpus pursuant to 28 U.S.C. § 2241. We assume familiarity with the underlying facts, procedural history, and specification of appellate issues and hold as follows.
Our review of a district court’s denial of a habeas petition brought pursuant to 28 U.S.C. § 2241 is de novo. See Kuhali v. Reno, 266 F.3d 93, 99 (2d Cir.2001). Upon our review of the record and of the arguments of the parties, we conclude that the district court’s judgment should be affirmed.
First, Sanni challenges the decision of the Immigration and Naturalization Service (“INS”) to deny his request for parole. As the district court correctly found, however, the federal courts lack jurisdiction to review such discretionary determinations of the INS in the context of a § 2241 motion. See Sol v. INS, 274 F.3d 648, 651 (2d Cir.2001).
Second, Sanni contends that his detention by the INS violates his right to due process. The district court correctly held that such a claim has no merit because Sanni’s detention at present results from his challenge to an INS deportation order. See Doherty v. Thornburgh, 943 F.2d 204, 211 (2d Cir.1991).
Accordingly, for the reasons set forth above, the judgment of the District Court is hereby AFFIRMED.